Citation Nr: 0530373	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to January 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

A Travel Board hearing was conducted in front of the 
undersigned Veteran's Law Judge in June 2005.  The 
transcripts of said hearing have been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On July 2005, two additional medical opinions were received 
pertaining to a nexus between the veteran's chronic cervical 
spine condition and service.  The AOJ has not reviewed this 
evidence and there is no indication in the record that the 
veteran waived initial consideration of evidence by the AOJ.  
As the AOJ did not review this evidence, an SSOC must be 
issued.  See 38 C.F.R. §§ 19.31, 19.37 (2004).

In 2002 an opinion from a VA RNP was obtained.  It was 
concluded that it is as least as likely as not that his 
episodes of acute musculoskeletal strain in 1989 is not 
related to his current narrowing.  This is not the correct 
standard for review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the veteran a 
supplemental statement of the case on 
the issue of entitlement to service 
connection for degenerative joint 
disease of the cervical spine, with 
consideration of the evidence received 
in July 2005.

2.  The AOJ should refer the file for 
the purpose of obtaining an opinion 
from a medical doctor.  It is requested 
that the examiner review the file and 
enter an opinion regarding the 
likelihood that current cervical 
pathology is related to any event in 
service.  In particular is it less 
likely than not (less than 50 percent) 
as likely as not related (50/50) or 
more likely than not related (greater 
than 50 percent). 

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


